Exhibit 10.3

Frank D. Forward

EMPLOYMENT AGREEMENT

AGREEMENT dated as of the 3rd day of April 2007 between Frank D. Forward, whose
address is 25 Cider Hill Lane, Sherborn, Massachusetts 01770 (“Executive”), and
BJ’s Wholesale Club, Inc., a Delaware corporation, whose principal office is One
Mercer Road, Natick, Massachusetts (“Employer” or “Company”).

W I T N E S S E T H

WHEREAS, the Company and Executive are parties to that certain Employment
Agreement dated July 28, 1997 (“1997 Agreement”);

WHEREAS, the Company and Executive desire to amend and restate the 1997
Agreement for the mutual benefit of both parties thereto; and

WHEREAS, the Company and Executive agree that upon the execution of this
Agreement, the 1997 Agreement shall be replaced in its entirety and, as of the
Effective Date hereof, shall have no force and effect.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the sufficiency of which is acknowledged by each party, and intending to
be legally bound hereby, the Company and Executive agree as follows:

 

  1. Employment and Duties.

 

  1.1 Employment.

(a) Commencing on January 8, 2007 (the “Effective Date”), the Company agrees to
employ Executive and the Executive agrees to be employed by the Company until
the date of the Company’s 2010 Annual Meeting of Stockholders, at which time
this Agreement and Executive’s employment by the Company shall terminate,
subject to earlier termination as provided herein (“Initial Term”) and further
subject to the survival of those provisions of this Agreement that by their
terms have continuing effect.

(b) The Initial Term of this Agreement, and the employment of Executive
hereunder by the Company, may be renewed or extended for such period or periods
as may mutually be agreed upon by the Company and the Executive in writing. If
this Agreement is not renewed and extended prior to the expiration of the
Initial Term, this Agreement automatically shall terminate at the expiration of
the Initial Term.



--------------------------------------------------------------------------------

1.2 Duties. As of the Effective Date, Executive shall serve the Company as its
Executive Vice President, Chief Financial Officer to serve in such capacity or
other capacities as designated by the Board of Directors, the Chief Executive
Officer (“CEO”) or his/her designee from time to time. During the term of this
Agreement, the Executive shall serve the Company faithfully, diligently and to
the best of his/her ability and shall devote substantially all of his/her
business time, energy and skill to the affairs of the Company as necessary to
perform the duties of his/her position, and he shall not assume a position in
any other business without the express written permission of the CEO; provided
that the Executive may upon disclosure to the CEO (i) serve in any capacity with
charitable or not-for-profit enterprises so long as there is no material
interference with the Executive’s duties to the Company and (ii) make any
passive investments where Executive is not obligated or required to, and shall
not in fact, devote any managerial efforts. The Company shall have the right to
limit Executive’s participation in any of the foregoing endeavors if the CEO
believes, in his/her sole and exclusive discretion, that the time being spent on
such activities infringes upon, or is incompatible with, the Executive’s ability
to perform the duties under this Agreement.

2. Compensation and Benefits.

2.1 Base Salary. Executive shall receive a Base Salary at the rate of $450,000
per year. Such Base Salary shall be subject to periodic adjustment from time to
time as determined by the Board of Directors in its sole discretion. Base Salary
shall be payable in such manner and at such times as the Company shall pay base
salary to other similarly situated executive employees.

2.2 Policies and Fringe Benefits. The Executive agrees to abide by the rules,
regulations, instructions, personnel practices and policies of the Company and
any changes therein that may be adopted from time to time by the Company. The
Executive shall be eligible to participate in all benefit programs that the
Company establishes and makes available to all of its executives on such terms
as the Board of Directors shall determine, if any, to the extent that the
Executive meets the eligibility requirements to participate as set forth in the
applicable plan or policy. Nothing herein limits the Company’s right to modify,
change, limit eligibility or discontinue any plan or policy at any time, with or
without prior notice.

2.3 Reimbursement of Expenses. The Company shall reimburse the Executive for all
reasonable and appropriate travel, entertainment and other expenses incurred or
paid by the Executive in connection with, or related to, the performance of
his/her responsibilities or services under this Agreement, in accordance with
policies and procedures, and subject to limitations, adopted by the Company from
time to time.

2.4 Withholding. All salary and other compensation payable to the Executive
pursuant to this Agreement shall be subject to applicable taxes and
withholdings.

 

3. Termination of Employment and Benefits Upon Termination.

3.1 General. Executive’s employment pursuant to this Agreement shall terminate
upon the earliest to occur of (i) the Executive’s death, (ii) a termination by
reason of disability,

 

2



--------------------------------------------------------------------------------

(iii) a termination by the Company with or without Cause, (iv) a termination by
the Executive, or (v) expiration of the Initial Term and any renewals or
extensions thereof, unless at the expiration of such Initial Term, renewals or
extensions thereof the Company determines that Executive’s employment will
continue under separate terms and conditions. Whenever the Executive’s
employment shall terminate, and regardless of the reason for such termination,
effective that same date he shall resign all offices, appointments and/or other
positions Executive may hold with the Company including, but not limited to, any
parent corporation, subsidiaries or divisions of the Company or any such parent.

3.2 Termination Due to Death. Executive’s employment shall automatically
terminate upon the date of Executive’s death. No compensation or other benefits
shall be payable to or accrue to Executive hereunder except as follows:

(a) (i) all amounts earned but unpaid hereunder through the date of termination
with respect to salary, automobile allowance and vested but unused vacation;
(ii) to the extent not already paid, any amounts to which Executive is entitled
under the Company’s annual incentive compensation plan for the fiscal year ended
immediately prior to the date of termination; (iii) his/her vested account
balance under the BJ’s Wholesale Club, Inc. 401(k) Savings Plan for Salaried
Employees; and (iv) any unreimbursed expenses incurred in accordance with
Company policy (collectively, “Earned Obligations”);

(b) any amounts the Executive would have been entitled to receive under the
Company’s annual incentive compensation plan had the Executive remained employed
by the Company until the end of the fiscal year during which the termination of
employment occurs (prorated for the period of active employment during such
fiscal year). All such amounts, if any, will be paid to the Executive’s estate
at the same time as other incentive compensation plan payments for the year in
which the termination occurs are paid;

(c) any payments or benefits under other plans of the Company to the extent such
plans provide for benefits following Executive’s death; and

(d) any unvested stock incentives under the Company’s stock incentive plan will
become immediately vested and available to Executive.

3.3 Termination Due to Disability. Executive’s employment may be terminated by
reason of Executive’s disability, upon notice to Executive, in the event of the
inability of Executive to perform his/her duties hereunder by reason of
disability, whether by reason of injury (physical or mental), illness (physical
or mental) or otherwise, incapacitating Executive for a continuous period
exceeding one hundred twenty (120) days, as certified by a physician selected by
Executive and the Company in good faith. No compensation or other benefits shall
be payable to or accrue to Executive hereunder except as follows:

(a) all Earned Obligations;

(b) any amounts the Executive would have been entitled to receive under the
Company’s annual incentive compensation plan had the Executive remained employed



--------------------------------------------------------------------------------

by the Company until the end of the fiscal year during which the termination of
employment occurs (prorated for the period of active employment during such
fiscal year). All such amounts, if any, will be paid at the same time as other
incentive compensation plan payments for the year in which the termination
occurs are paid; and

(c) any payments or benefits under other plans of the Company to the extent such
plans provide for benefits following a termination of employment due to
disability; and

(d) any unvested stock incentives under the Company’s stock incentive plan will
become immediately vested and available to Executive.

3.4 Termination by the Company for Cause or by the Executive. The Company may
terminate the Executive’s employment at any time for Cause by providing
Executive notice of such termination. For the purpose of this Agreement,
termination by the Company for Cause shall refer to the Company’s termination of
the Executive’s employment because it has determined, in its sole and exclusive
discretion, that he has: (i) refused or failed to devote his/her full normal
working time, skills, knowledge, and abilities to the business of the Company
and in promotion of its interests or he has failed to fulfill directives of the
CEO, the CEO’s designee or the Board of Directors; (ii) engaged in activities
involving dishonesty, willful misconduct, willful violation of any law, rule,
regulation or policy of the Company or breach of fiduciary duty; (iii) committed
larceny, embezzlement, conversion or any other act involving the
misappropriation of the Company’s funds or property; (iv) been convicted of any
crime which reasonably could affect in an adverse manner the reputation of the
Company or Executive’s ability to perform his/her duties hereunder; (v) been
grossly negligent in the performance of his/her duties; or (vi) materially
breached this Agreement including, but not limited to, his/her obligations set
forth in Sections 4 and 5 below. If Executive’s employment terminates pursuant
to this Section 3.4 by the Company for Cause or by reason of the Executive’s
resignation at any time, Executive shall only receive the Earned Obligations, if
any, through his/her termination date. Nothing herein waives any rights the
Company may have for damages or equitable relief.

3.5 Termination by the Company Without Cause. The Company may terminate
Executive’s employment without Cause at any time effective upon Executive’s
receipt of notice of such termination. No compensation or other benefits shall
be payable to or accrue to Executive in the event of his/her termination without
cause except as follows:

(a) all Earned Obligations;

(b) Subject to the Executive entering into a binding and irrevocable release of
claims and separation agreement prepared by the Company, the Executive shall be
eligible to receive:

(1) continuation of Base Salary for a period of twenty-four (24) months (the
“Severance Period”), payable in such manner and at such times as Executive’s
Base Salary was being paid immediately prior to such termination;

 



--------------------------------------------------------------------------------

(2) if the Executive elects to continue to participate in the Company’s medical
and/or dental plans for team members pursuant to a valid COBRA election (and if
and only if such participation is legally and contractually permissible), an
amount equal to the difference between the Executive’s actual COBRA premium
costs and the amount the Executive would have paid had Executive continued
coverage as an employee under the Company’s applicable health plans without
regard to the pre-tax benefits the Executive would have received under the BJ’s
Wholesale Club, Inc. Flexible Benefits Plan provided, however, that the
Company’s obligations under this clause 3.5(b)(2) shall (A) not extend beyond
the Severance Period, (B) be eliminated if the Executive discontinues COBRA
benefits or (C) be reduced or eliminated to the extent that Executive receives
similar coverage and benefits under the plans and programs of a subsequent
employer or entity or becomes eligible for similar coverage under a spouse’s
employer;

(3) any amounts Executive would have been entitled to receive under the
Company’s annual incentive compensation plan had the Executive remained employed
by the Company until the end of the fiscal year during which the termination of
employment occurs (prorated for the period of active employment during such
fiscal year). All such amounts, if any, will be paid at the same time as other
incentive compensation plan payments for the year in which the termination
occurs are paid; and

(c) payments or benefits under other plans of the Company to the extent that the
plans provide for benefits following a termination of employment; and

(d) any unvested stock incentives under the Company’s stock incentive plan will
become immediately vested and available to Executive.

Notwithstanding the foregoing, the payments and benefits described in
Section 3.5(b) above shall immediately terminate, and the Company shall have no
further obligations to Executive with respect thereto, in the event that
Executive (i) becomes employed by Wal-Mart Stores, Inc., Costco Wholesale
Corporation, Sam’s Clubs, or any of their respective subsidiaries or affiliates;
or (ii) breaches any provision of Sections 4 or 5 of this Agreement.

4. Non-Competition and Non-Solicitation.

4.1 Restricted Activities. While the Executive is employed by the Company and
for a period of twenty-four (24) months after the termination or cessation of
such employment for any reason, the Executive will not directly or indirectly:

(a) Engage in any business or enterprise (whether as owner, partner, officer,
director, employee, consultant, investor, lender or otherwise, except as the
holder of not more than 1% of the outstanding stock of a publicly-held company)
that is competitive with the Company’s business. A business or enterprise shall
be deemed competitive if it shall operate a chain of membership warehouse clubs
(by way of example, but not



--------------------------------------------------------------------------------

limitation, Sam’s Club or Costco), warehouse stores selling food and/or general
merchandise that includes a warehouse store located within 10 miles of any “then
existing” BJ’s Wholesale Club warehouse store, or any other business that
competes with the Company. Competitive business or enterprise also includes any
store or business operated or owned by Wal-Mart Stores, Inc., Costco Wholesale
Corporation, or any of the respective affiliates thereof. The term “then
existing” shall refer to any such warehouse store that is, at the time of
termination of the Executive’s employment, operated by the Company or any of its
subsidiaries or divisions or under lease for operation as aforesaid; or

(b) Either alone or in association with others (i) solicit, or permit any
organization directly or indirectly controlled by the Executive to solicit, any
employee of the Company to leave the employ of the Company, or (ii) solicit for
employment, hire or engage as an independent contractor, or permit any
organization directly or indirectly controlled by the Executive to solicit for
employment, hire or engage as an independent contractor, any person who was
employed by the Company at the time of the termination or cessation of the
Executive’s employment with the Company; provided that this clause (ii) shall
not apply to the solicitation, hiring or engagement of any individual whose
employment with the Company has been terminated for a period of six months or
longer at the time of such solicitation, hiring or employment.

4.2 Extension of Restrictions. If the Executive violates the provisions of
Section 4.1, the twenty-four (24) month period referred to in Section 4.1 shall
recommence and the Executive shall continue to be bound by the restrictions set
forth in Section 4.1 until a period of twenty-four (24) months has expired
without any violation of such provisions.

4.3 Interpretation. If any restriction set forth in Section 4.1 is found by any
court of competent jurisdiction to be unenforceable because it extends for too
long a period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic area as to which it may be
enforceable.

4.4 Equitable Remedies. The restrictions contained in this Section 4 are
necessary for the protection of the business and goodwill of the Company and are
considered by the Executive to be reasonable for such purpose. The Executive
agrees that any breach of this Section 4 is likely to cause the Company
substantial and irrevocable damage which is difficult to measure. Therefore, in
the event of any such breach or threatened breach, the Executive agrees that the
Company, in addition to such other remedies which may be available, shall have
the right to obtain an injunction from a court restraining such a breach or
threatened breach and the right to specific performance of the provisions of
this Section 4, and the Executive hereby waives the adequacy of a remedy at law
as a defense to such relief.



--------------------------------------------------------------------------------

5. Proprietary Information.

5.1 Proprietary Information.

 

(a) The Executive agrees that all information, whether or not in writing, of a
private, secret or confidential nature concerning the Company’s business,
business relationships or financial affairs (collectively, “Proprietary
Information”) is and shall be the exclusive property of the Company. By way of
illustration, but not limitation, Proprietary Information may include
inventions, products, processes, methods, techniques, formulas, compositions,
compounds, projects, developments, plans, research data, financial data,
personnel data, computer programs, customer and supplier lists, and contacts at
or knowledge of customers or prospective customers of the Company. The Executive
will not disclose any Proprietary Information to any person or entity other than
employees of the Company or use the same for any purposes (other than in the
performance of his/her duties as an employee of the Company) without written
approval by an executive officer of the Company, either during or after his/her
employment with the Company, unless and until such Proprietary Information has
become public knowledge without fault by the Executive.

(b) The Executive agrees that all files, letters, memoranda, reports, records,
data, sketches, drawings, laboratory notebooks, program listings, or other
written, photographic, or other tangible material containing Proprietary
Information, whether created by the Executive or others, which shall come into
his/her custody or possession, shall be and are the exclusive property of the
Company to be used by the Executive only in the performance of his/her duties
for the Company. All such materials or copies thereof and all tangible property
of the Company in the custody or possession of the Executive shall be delivered
to the Company, upon the earlier of (i) a request by the Company or
(ii) termination of his/her employment. After such delivery, the Executive shall
not retain any such materials or copies thereof or any such tangible property.

(c) The Executive agrees that his/her obligation not to disclose or to use
information and materials of the types set forth in paragraphs (a) and
(b) above, and his/her obligation to return materials and tangible property set
forth in paragraph (b) above also extends to such types of information,
materials and tangible property of customers of the Company or suppliers to the
Company or other third parties who may have disclosed or entrusted the same to
the Company or to the Executive.

5.2 Equitable Remedies. The restrictions contained in this Section 5 are
necessary for the protection of the business and goodwill of the Company and are
considered by the Executive to be reasonable for such purpose. The Executive
agrees that any breach of this Section 5 is likely to cause the Company
substantial and irrevocable damage which is difficult to measure. Therefore, in
the event of any such breach or threatened breach, the Executive agrees that the
Company, in addition to such other remedies which may be available, shall have
the right to obtain an injunction from a court restraining such a breach or
threatened breach and the right to specific performance of the provisions of
this Section 5, and the Executive hereby waives the adequacy of a remedy at law
as a defense to such relief.

6.     Other Agreements. The Executive represents that his/her performance of
all the terms of this Agreement and the performance of his/her duties as an
employee of the Company do not and will not breach any agreement with any prior
employer or other party to which the Executive is a party (including without
limitation any nondisclosure or non-competition agreement). Any agreement to
which the Executive is a party relating to nondisclosure, non-competition or
non-solicitation of employees or customers is listed on Schedule A attached
hereto.



--------------------------------------------------------------------------------

7. Miscellaneous.

7.1 Notices. Any notice delivered under this Agreement shall be deemed duly
delivered four business days after it is sent by registered or certified mail,
return receipt requested, postage prepaid, or one business day after it is sent
for next-business day delivery via a reputable nationwide overnight courier
service, in each case to the address of the recipient set forth in the
introductory paragraph hereto. Either party may change the address to which
notices are to be delivered by giving notice of such change to the other party
in the manner set forth in this Section 7.1.

7.2 Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa.

7.3 Entire Agreement. This Agreement constitutes the entire agreement between
the parties and supersedes all prior agreements and understandings, whether
written or oral, relating to the subject matter of this Agreement.

7.4 Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Executive.

7.5 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts (without reference
to the conflicts of laws provisions thereof), except as may be preempted by
ERISA. Any action, suit or other legal proceeding arising under or relating to
any provision of this Agreement shall be commenced only in a court of the
Commonwealth of Massachusetts (or, if appropriate, a federal court located
within Massachusetts), and the Company and the Executive each consents to the
jurisdiction of such a court. The Company and the Executive each hereby
irrevocably waives any right to a trial by jury in any action, suit or other
legal proceeding arising under or relating to any provision of this Agreement.

7.6 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of both parties and their respective successors and assigns,
including any corporation with which, or into which, the Company may be merged
or which may succeed to the Company’s assets or business; provided, however,
that the obligations of the Executive are personal and shall not be assigned by
him/her.

7.7 Waivers. No delay or omission by the Company in exercising any right under
this Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion. Notwithstanding the foregoing, if the Company is merged with or into a
third party which is engaged in multiple lines of business, or if a third party
engaged in multiple lines of business succeeds to the Company’s



--------------------------------------------------------------------------------

assets or business, then for purposes of Section 4.1(a), the term “Company”
shall mean and refer to the business of the Company as it existed immediately
prior to such event and as it subsequently develops and not to the third party’s
other businesses.

7.8 Captions. The captions of the sections of this Agreement are for convenience
of reference only and in no way define, limit or affect the scope or substance
of any section of this Agreement.

7.9 Severability. In case any provision of this Agreement shall be invalid,
illegal or otherwise unenforceable, the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby.

* * * * *

 



--------------------------------------------------------------------------------

THE EXECUTIVE ACKNOWLEDGES THAT HE HAS CAREFULLY READ

THIS AGREEMENT AND UNDERSTANDS AND AGREES TO ALL OF THE

PROVISIONS IN THIS AGREEMENT.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

BJ’S WHOLESALE CLUB, INC.

 

/s/ Herbert J Zarkin

Herbert J Zarkin

Chairman of the Board

President & Chief Executive Officer

 

ATTEST: _/s/ Jennifer L. Hale

 

/s/ Frank Forward

Frank D. Forward

Executive Vice President,

Chief Financial Officer

 

WITNESS: _/s/ Jennifer L. Hale